Title: To Thomas Jefferson from Jean Jacques Bérard & Cie., 23 August 1786
From: Jean Jacques Bérard & Cie.
To: Jefferson, Thomas



Sir
Lorient 23d. Augt. 1786.

We have received the letter your Excellency favoured us with the 9th. Insste. We did receive by the Packet boat Courier de l’Europe, Captn. Sionville, a Pipe of Madeira Wine shipp’d by Mr. Lewis and directed to us by Mr. Otto, his Majesty’s consul General at New yorck, which he desired us to have forwarded to your Excellency. It has been effectuated, and shipped here on board the Brig Magnifique, Captn. Letellier, bound for Rouen, directed to Messrs. LeCouteulx & Co. merchants there, to whom we sent the advice and bill of loading for the same the 10th. July past, with order to make the further Expedition of that Pipe to your Excellency in Paris as soon as it would have reached to their Port.
We think that Ship has met with some retardment in her voyage otherwise Messrs. LeCouteu[lx] & Comp. of Rouen would have advised your Excellency of its arrival.
We shall Esteem ourselves very happy to have some occasion to be of any use to your Excellency and beg leave to Subscribe our Selves with great respect Sir Your most obedient and most humble Servants,

J. J. Berard & Comp.

